t c memo united_states tax_court richard s cotler petitioner v commissioner of internal revenue respondent docket no 11565-05l filed date charles l ruffner for petitioner derek p richman for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner richard s cotler mr cotler seeks review of respondent’s determination to proceed with collection of his and tax_liabilities the issue for decision is whether the disability unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure benefits mr cotler received in and are excludable from income under sec_104 findings_of_fact some facts have been stipulated and are so found the stipulated facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition mr cotler resided in hollywood florida since mr cotler was a practicing attorney in the state of florida mr cotler was a shareholder in cotler baseman p a the firm at all times mr cotler was either a 99-percent or a 100-percent shareholder of the firm beginning on date the firm held a long-term group disability insurance_policy with standard insurance_company standard the firm wrote the checks to pay the premiums on the standard policy the portion of the standard disability monthly premium attributable to mr cotler was dollar_figure per month in mr cotler began experiencing constant and severe headaches which were diagnosed as chronic intractable headaches the headaches left mr cotler unable to focus for long periods unable to work and caused the firm to struggle after traditional medicine did not alleviate his pain mr cotler traveled to chicago and italy to receive alternative medical at some point the firm was known as richard s cotler p a treatments mr cotler worked hard to achieve success and hoped to find a cure that would allow him to continue his business in order to keep the firm operational mr cotler began lending the firm money in at the end of the balance of mr cotler’s loan to the firm was dollar_figure as mr cotler’s health deteriorated he was unable to work and had to lend more money to the firm by the end of the firm owed mr cotler dollar_figure by the end of the firm owed mr cotler dollar_figure as of the date of trial mr cotler’s condition had not improved mr cotler closed the firm in and subsequently filed for bankruptcy mr cotler expects never to work in his profession again mr cotler filed a long-term disability claim with standard on date on the disability claim application mr cotler stated that he paid percent of the premiums standard declared mr cotler disabled and waived premiums on the policy in date the total amount of standard premiums attributable to mr cotler in was dollar_figure from approximately until mr cotler employed arline marlane as an outside bookkeeper for the firm ms marlane wrote all the checks for the firm completed the payroll tax returns and reconciled bank statements after each check was written the amount of the check would then be entered into a specific column representing a particular expense category the cash disbursements journal included a specific column for insurance expenses the checks made out to standard for the disability insurance were initially entered into the insurance expense column in either january or february after the close of the year mr cotler in consultation with bruce gladstone mr gladstone a certified_public_accountant employed by the firm would make adjusting entries to the cash disbursements journal mr cotler would reduce the amount of the insurance expense column by the amount of the standard premium that was attributable to him ie dollar_figure per month thereby subtracting the firm’s insurance expenses the dollar_figure per month was concurrently subtracted from mr cotler’s shareholder loan account to the firm which subtracted the amount the firm owed to mr cotler to reflect the fact that he personally paid for his disability insurance furthermore at the end of the year mr cotler had a consistent practice of going through the cash disbursements journal and subtracting his personal expenses from the expense columns to ensure that they were not deducted on the firm’s form_1120 u s_corporation income_tax return mr gladstone prepared a document entitled loan receivable--stockholder that reflected that mr cotler’s personal expenses were subtracted from his loan account to the firm for mr gladstone subtracted dollar_figure from mr cotler’s loan account to the firm for the total amount of disability premiums_paid in to standard on mr cotler’s behalf these adjustments normally took place when mr gladstone prepared the firm’s form_1120 for the year the adjustments were made about the time the firm’s tax_return for was filed mr cotler’s insurance premiums that he paid were not deducted on the firm’s form_1120 for standard issued mr cotler a form_w-2 wage and tax statement on date mr cotler filed his form_1040 u s individual_income_tax_return for mr cotler’s tax_return reported taxable_income of dollar_figure this included dollar_figure that mr cotler received from standard as disability payments at the time that mr cotler signed and filed his tax_return he was very ill and did not review the return carefully mr cotler’s wife judy cotler mrs cotler gathered the tax materials for and gave them to the return preparer on date mr cotler filed his tax_return for the dollar_figure received from standard in by mr cotler was reported as taxable_income on his tax_return at the time that mr cotler signed and filed his tax_return he still was very ill and did not review the return carefully we do not understand why standard would issue mr cotler a form_w-2 but they did again mrs cotler gathered the tax materials for and gave them to the return preparer on date rick leone mr leone an attorney sent steven poindexter a disability claims specialist for standard a letter disputing the characterization of mr cotler’s and disability benefits mr poindexter responded informing mr leone that there was nothing standard could do and that mr cotler should take his claim up with the internal_revenue_service irs in date after a series of storms the climate- controlled storage_facility where mr cotler kept his personal records and the firm’s records flooded when the storage_facility notified mr cotler about the flooding he and mrs cotler went to the facility to attempt to salvage the water- soaked records because the mildew aggravated mr cotler’s illness he was unable to help recover the records as a result of the flooding many of mr cotler’s records and the firm’s records were destroyed on date mr cotler submitted a form_656 offer_in_compromise oic to respondent for his and tax years the oic was based on doubt as to liability respondent returned mr cotler’s oic because respondent determined it to be not processable on date respondent issued mr cotler a final notice--notice of intent to levy and notice of your right to a hearing notice_of_intent_to_levy regarding his outstanding and income_tax liabilities on date respondent filed a notice_of_federal_tax_lien nftl for years and on date the irs provided mr cotler with a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien mr cotler timely submitted to respondent a form request for collection_due_process_hearing contesting his underlying liability on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_intent_to_levy and the filing of the nftl mr cotler timely petitioned the court i collection opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue relevant to ascertaining his liability for any_tax imposed under subtitle a of the code accordingly petitioner bears the burden_of_proof rule a sec_6320 provides that the secretary will furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally will be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek judicial review in this court if the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite mr cotler did not receive a notice_of_deficiency for or for he raised his underlying liability at the sec_6330 hearing and he is entitled to contest the underlying tax_liability for and 122_tc_1 ii disability benefits mr cotler argues that the disability benefits that he received in and are excludable from gross_income pursuant to sec_104 respondent determined that the amounts are not excluded from gross_income gross_income includes income from whatever source derived sec_61 gross_income however does not include amounts received through accident_and_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or are paid_by the employer sec_104 see also 120_tc_1 respondent does not argue that mr cotler is precluded from challenging his underlying liability affd 85_fedappx_875 3d cir mr cotler argues that although the firm wrote the checks that paid for the standard policy he reimbursed the firm for the amount of his premiums by deducting these amounts from his shareholder loan account in bouquett v commissioner tcmemo_1994_212 a corporation paid the premiums on the taxpayer’s disability policy in bouquett we held that the corporation was nothing more than a conduit that paid the premiums nominally and then collected the premium payments from the employees mr cotler reimbursed the firm by subtracting the amounts of the insurance premiums from his loan to the firm mr cotler’s firm was nothing more than a conduit ms marlane and mr gladstone credibly testified that mr cotler had a longstanding and consistent practice of not paying personal expenses with corporate funds from the inception of the standard policy until premiums were waived mr cotler treated the premiums as personal items he paid his share of the premiums during the years in issue through his loan account and the firm never deducted them on its forms respondent argues that mr cotler failed to reimburse his firm for the premiums on the standard policy respondent further argues that the bookkeeping entries and the shareholder loan receivable document do not demonstrate that mr cotler actually paid the premiums on the standard policy we disagree since when the standard policy began until premiums were waived in mr cotler paid the premiums on the standard policy mr cotler and not the firm bore the economic burden of the disability premiums accordingly we conclude that mr cotler was bearing the economic burden and therefore the disability payments mr cotler received in and are excludable from income under sec_104 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit it is unclear from the record however whether after application of our holding that mr cotler did not have to report the disability payments from standard in and if his tax_liabilities for and remain unpaid accordingly we will direct the parties to submit computations showing the correct amount of mr cotler’s tax_liabilities for and to reflect the foregoing an appropriate order will be issued
